Citation Nr: 0514013	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1982 to February 
1985.  
This matter now comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued 10 percent disability rating for 
hypertension. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's hypertension is controlled by medication 
and manifested by systolic pressure predominately less than 
160 and diastolic pressure predominately less than 110.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the April 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's January 2004 letter contained a request that the 
veteran send any evidence to VA in his possession or give VA 
the necessary information to obtain that evidence.  There is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not the 
circumstances of this case, where the claim was adjudicated 
in 2003.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was again considered and a SOC 
was provided to the veteran in April 2004.  

Medical records from the Birmingham VA Medical Center (VAMC), 
Family Health Center and Oxford Family Practice; treatment 
record from K.K. Verman, M.D. and letter from M. Herndon, 
D.O. have been associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran a medical examination in May 2003 for the purpose 
of determining the nature and severity of his hypertension.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), where the 
diastolic pressure is predominantly 130 or more, a 60 percent 
rating is warranted.  Where the diastolic pressure is 
predominantly 120 or more, a 40 percent rating is warranted.  
With diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, a 20 percent 
rating is warranted.  With diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more, which requires continuous 
medication for control, a 10 percent rating is warranted.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Code 7101 (2004).

The Board has reviewed all evidence in the veteran's claims 
folder, which includes treatment records from Oxford Family 
Practice, dated from October 1996 to October 2001.  These 
records annotate blood pressure readings of 140/78 in October 
1996; 140/94 in May 1998; 142/92 in November 1998; 130/100, 
140/100 and 140/92 in October 1999; 120/100 in December 1999; 
138/88 in October 2000; and 130/100 in October 2001.  A 
treatment record from K.K. Verma, M.D., dated in June 2002, 
noted the veteran's blood pressure at 146/101 and 147/95.  A 
letter from M. Herndon, D.O. dated in December 2003 reflects 
that the veteran has a history of hypertension, his blood 
pressure is well controlled with medications and he needs to 
continue medications to decrease his cardiovascular risks.  
Additionally, VAMC Birmingham treatment records, dated from 
February 2003 to April 2003, chronicle treatment for 
unrelated disability.  

The veteran was afforded a VA examination in May 2003, which 
noted that at the time he was not experiencing any symptoms 
of hypertension.  It was further noted that the veteran's 
treatment included medication.  Upon examination, the 
veteran's blood pressure in his left arm sitting was 124/82, 
pulse 80; a repeat reading of the left arm sitting was 
122/84.  Additionally, the cardiac examination revealed 
normal first and second heart sounds with no clicks, murmurs 
or gallops.  The examiner's impression was essential 
hypertension and history of panic attacks.

The preponderance of the evidence is against a disability 
rating higher than 10 percent for hypertension. The May 2003 
VA examination report noted that the veteran takes medication 
to treat his hypertension.  Additionally, that examination 
revealed systolic pressure to be 122 and 124, diastolic 
pressure was 82 and 84.  The veteran's medical records 
indicate that his highest systolic pressure was in the 140's 
and his highest diastolic pressure was 101 in June 2002.  The 
medical evidence does not show that veteran's systolic 
pressure has been predominantly 200 or more or that his 
diastolic pressure has been predominantly 110 or more as 
required for a 20 percent disability evaluation.  
Consequently, an evaluation in excess of 10 percent for 
hypertension is not warranted.  
 
Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hypertension.  There is no objective evidence that the 
veteran's hypertension, in and of itself, has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


